            Case 3:20-cv-00088-MEM Document 31 Filed 04/27/20 Page 1 of 1




                          UNITED STATES DISTRICT COURT
                         MIDDLE DISTRICT OF PENNSYLVANIA

JOHN JOE DOE C.D,                             :

             Plaintiff                        :     CIVIL ACTION NO. 3:20-088

       v.                                     :        (JUDGE MANNION)

CAREER TECHNOLGY CENTER OF :
LACKAWANNA COUNTY and
SRCANTON SCHOOLD DISTRICT, :

             Defendants                       :


                                       ORDER

         In accordance with this court’s memorandum issued this same day, IT

IS HEREBY ORDERED THAT:

         (1) the motion for reconsideration of C.D., (Doc. 24), with respect to
             his Title IX retaliation claim in Count III of his complaint is DENIED;
             and
         (2) C.D.’s Title IX retaliation claim remains DISMISSED WITH

             PREJUDICE as against CTC and SSD.



                                             s/   Malachy E. Mannion
                                             MALACHY E. MANNION
                                             United States District Judge
DATE: April 27, 2020
20-088-02-Order
